Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 1 of 27

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK
Civil Action No.:1:19-CV-09506-JMF-RWL

Hao Zhe Wang pro se

vs.

Verizon Communications Inc., et al.

Same eee ee ee ee ee Ce”

Opposition to Motion to Dismiss

The defendants have filed a Motion to Dismiss (Dkt 143). Plaintiff opposes the motion
and respectfully petitions the Court to deny it.

The current motion to dismiss beats a hasty retreat from several legal positions the
Verizon defendants made in their prior briefs, such as their statute of limitation argument or their
speculation in earlier briefs that that credit denial had somehow become a statutory requirement
to recovery in this Circuit since Casella v. Equifax Credit Information Services, 56 F.3d (2d Cir.
1995). These issues are not present in the instant motion, and Plaintiff will not try to beat the
dead horse here.

The motion, in its current incarnation, still consists by and large of tendentious reading of
case law, selective excerpting of the statutes, and frequent mischaracterizations of Plaintiff's
allegations and frequent pretense not to take notice of his allegations and the claims immediately
arising from them. For example, the defendants concede that 15 U.S.C. § 1681s-2(b)(1)(E)
imposes an obligation upon the furnisher of credit information to conduct a reasonable

investigation. The reasonableness of the defendants’ investigation — and the extent of willfulness,

1|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 2 of 27

gross negligence or even malice behind any failure to conduct a reasonable investigation — is a
quintessential jury question that the defendants' motion cannot preempt.

The defendants also concede that a private cause of action is widely recognized to be
available under 1681s-2(b), 1681n, and 16810 but choose to ignore the complaint's allegations of
malice, willfulness, and gross negligence that is the hallmark of any 1681s-2(b) analysis. Such
gross negligence and willfulness — and, eventually, malice — punctuated every turn of the
defendants’ interactions with the plaintiff and is heavily underlined in the complaint.

The defendants also make a bizarre attempt to redefine FDCPA’s meaning of debt
collector by arguing that these non-VNE defendants could not have been debt collectors because
they “hired” third-party debt collectors. But these defendants’ FDCPA liabilities attached as soon
as they interjected themselves into the collection of a debt that they did not create. And FDCPA
offers no pardon for illegal debt collection conduct just because the defendants subsequently
handed over the debt to yet another debt collector.

The motion also stretches and misunderstands the semantics of Supreme Court and
Second Circuit’s RICO jurisprudence. In truth, the complaint pleads the existence of a Verizon
debt collection enterprise and shows the horizontal nexus of each defendant’s actions that are
interlinked and serve their common goal; the complaint meets the pleading standards for acts of
fraud that predicate the RICO claims; the complaint has sufficiently pled the closed-ended and
open-ended continuities of each defendant’s RICO violations; and the complaint has adequately
pled each defendant’s control and discretion in conducting individual components and

constituent fraudulent acts of the overarching debt collection enterprise.

2|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 3 of 27

But before we turn to these arguments, we will address the series of mischaracterizations
that the motion made of the complaint. Those mischaracterizations scarcely rise to the level of

legal arguments, so we will bat them away first.

i, Motion Is Short on Legal Arguments and Long With l-actual Mischaracterizations

Such is the poverty of the defendants’ ideas that much of their motion pivots on
mischaracterizing the factual allegations in the complaint and misrepresenting Plaintiff's claims.

Although Plaintiff sues for damages he suffered for VAW’s fraudulent acts during its
attempt to collect a disputed debt stemming from Plaintiff's 2000’s wireless account (SAC 4/1,
57), the motion bizarrely asserts that “the Verizon account associated with the South Hadley
Property, is the only account at issue in this action.” More instances of such bizarreness occur
throughout the motion.

The motion asserts, for example, that “the SAC cannot state even one specific instance of
mail or wire fraud committed by any specific Defendant, much less allege a ‘pattern’ of such
fraud that threatens continued harm”, when in fact the complaint is replete with examples of
fraudulent emails/letters/fax/calls that individual defendants and their named employees sent to
consumers and government regulators, with the dates of those transmissions listed wherever
possible and with the deceitful elements highlighted.

The defendants assert also that “Plaintiff fails to identify whether (and which) specific
Verizon Defendant received a notice of dispute from a CRA concerning the Account.” But the
complaint states clearly that “[o]ne of the CRAs has recently identified the Verizon entity [that
reported a collection record] as VAW” (SAC 4/5), and it is thus reasonable to infer that the CRAs

would have sent the notices of dispute to VAW. The complaint accordingly pins its FCRA

3| Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 4 of 27

claims on VNE (which the Verizon custodian of records suggested as the party that maintained
the account) and VAW (which was named by the CRA as responsible for the derogatory credit
reporting).

The motion cites the complaint in saying that CRAs “sent VAW more investigation
request” (SAC §/18) and protests that this statement conflicts with the allegation that “VNE
should be the responsible entity” (SAC 46). This merely lifts two quotes out of context from the
complaint and stitches them together: the first quote concerns VAW’s FCRA violations and is
based on the third-party documentation that VAW reported the debt to and communicated with
the CRAs, and the second quote concerns VNE and Plaintiff's 2016 interactions (“Since the
defendants have argued that VNE was the entity that created and maintained the disputed
telecommunications account, VNE should be the responsible entity for the violation of the
consumer protection statute in Chapter 93A Section 2 of MGL for deceptively misleading me in
the 2016 calls about what it was going to do with the telephone service and the collection
account.”). This sophomoric quote-twisting may score well on a debate team at a third-rate
college but is too shallow for an attorney to try in a court of law.

The motion further contends that “the SAC never actually describes what information
was ever transmitted by any CRA to any of the Defendants” and “the SAC fails to adequately
allege whether and what type of investigation Defendants conducted in response to those
disputes”, as if allegations of a defendant’s failure of its FCRA duties had to include the
plaintiff's specific knowledge of its internal investigation mechanism and where/how it failed.
This Plaintiff need plead no knowledge of the defendants’ inner workings and failures: the

complaint has laid out what the defendants communicated to Plaintiff and concluded that the

4|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 5 of 27

absurdity and the self-contradiction of the communications is ample evidence of the
unreasonableness of Verizon’s investigation.

The Verizon motion further misrepresents that “the gravamen of Plaintiffs claim under
MGL Ch. 93A, Section 2, is Defendants’ alleged failure to address Plaintiff's dispute regarding
the reporting of the Account to the CRAs” and that “Plaintiff concedes in the SAC that the
transactions supporting his claims under MGL Ch. 93 and 93A principally occurred after
Plaintiff became a resident of New York.” Needless to say, Plaintiff concedes no such thing. As
a matter of fact, the complaint makes it clear that Plaintiff's MGL Ch.93A claim stems from
VNE’s (non-existent) billing practice in 2015 and a number of customer service representations
in 2016, As such, it is plainly obvious from the complaint that the transactions supporting his
claims under MGL Ch. 93 and 93A principally occurred in Massachusetts and that Plaintiff
happened to be deceived long enough that he did not discover and suffer damages until after he
moved to New York.

In the very same vein the motion distorts Plaintiff's New York state law claims, falsely
stating that “Plaintiff's NY GBL § 349 is also premised upon the ‘re-reporting [of] a debt’ to
CRAs in violation of the FCRA, which is preempted by the FCRA.” In truth, the complaint
predicates the New York state law claims upon VAW and VCR’s employees’ repeatedly making

illegal threats of re-selling and re-reporting the debt as part of their debt collection effort (SAC {

33). And FCRA certainly is not meant to gut every federal and state statute that outlaws and

punishes fraud schemes that happen to have a credit-reporting component.

ii. Plaintiff Is I'ree to Re-Plead All Claims Dismissed Without Prejudice and to Re-

Name Defendants or Name New Ones Based on Evidence Now Available

5|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 6 of 27

The Verizon motion angrily accuses Plaintiff of expanding the scope of his claims in the
amended complaint and not dropping all the non-VNE defendants as the defendants had hoped.
Plaintiff is naturally entitled to re-pleading all and any claims dismissed without
prejudice and to naming new defendants when his investigation turned up enough evidence to
support their nomination. In Aghaeepour v. N. Leasing Sys., Inc., 378 F. Supp. 3d 254, 271
(S.D.N.Y. 2019), the plaintiffs discovered new information that “[shed] new light on the
magnitude of Defendants' operations...this discovery is sufficient to overcome the doctrine of
res judicata, and it is similarly sufficient to permit Plaintiffs to re-plead any causes of action
dismissed without prejudice.” In the instant case, none of Plaintiff's renewed claims was
dismissed with prejudice, and this Plaintiff undertook an investigation into the Verizon
defendants’ debt collection practices and obtained, and in the final months of 2020 he reviewed
thousands of pages of public records of government investigations into consumer complaints
against Verizon. Those records tell many stories of unknowing victims being mauled with
unauthorized wireless and residential accounts and charges, mysterious debts, and ruthless debt
collectors. Those records, combined with materials subpoenaed from Verizon’s own vendors,
further suggest a massive effort by VAW and VNE to deceive and mislead government
regulators and investigators about Verizon's debt collection operation, to the immediate
detriment of the consumers who sought help. Plaintiff has thus named the Verizon defendants for
each entity’s particular role in the constituent schemes in the debt collection racket.

The amended complaint contains particularized allegations that VAW, VSL, VCI and
VBN were responsible for contracting out the debt collection on Plaintiff and that VAW reported
the damaging credit information to the CRAs. Plaintiff submitted to the Court some of the

evidence available to him at that time (e.g., Dkt 132-1, 132-5, 132-6) that established VAW and

6|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 7 of 27

VCR’s complicity in the events described in the original complaint. Since then, Plaintiff only
received more evidence from Verizon’s vendors implicating VCI, VSL and VBN for their role in
contracting the debt collectors to hound Plaintiff. Lastly, Plaintiff has added Cellco because the
defendants themselves named Cellco as the successor entity with which VAW merged on or
around December 31, 2019 (Dkt 82-2).

As a matter of fact, Plaintiff shared with Verizon counsel his draft subpoenas to
Verizon’s third-party vendors, and the Verizon counsel asked to excise all references to the non-
VNE defendants in the proposed subpoenas to third parties. As a result, the two sides settled on
limiting the scope of subpoenas to only the third-party debt collectors’ communication with
“purported creditor” of accounts in Plaintiff's name (see, for example, the subpoena issued to
Collecto, Inc (Dkt 127)). Having already made Plaintiff narrow the scope of the subpoenas
issued to their vendors, the Verizon defendants cannot now make those shrill protestations that
the amended Complaint includes as defendants those non-VNE entities that are named in third-

party documents produced in response to these very subpoenas.

iii. Motion Falsely Denies Private Causes of Action and Plaintiff's Standing Under
FCRA
FCRA Section 1681s-2(b) sets forth certain “procedural obligations on furnishers” as
soon as they receive notice of disputes from the CRAs, including the obligation to investigate.
The court in Frederick v. Capital One Bank (USA), N.A., 14-CV-5460 (AJN), 2018 WL
1583289 at *7 (S.D.N.Y. 2018) says the investigation has to be a reasonable one. Insofar as the
furnishers fail to have reasonable procedures in place to investigate, a private cause of action

then exists and civil liability is imposed.

7| Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 8 of 27

The complaint is unequivocal that the defendants acted with malice or gross negligence.
Private cause of action is thus available against furnishers of information that act with such
willfulness and gross negligence. In alleging such willful and gross negligence, a plaintiff “need

297

not show “malice or evil motive’” but only that the furnishers “knowingly and intentionally
committed an act in conscious disregard for the rights of others” (Dixon-Rollins v. Experian
Information Solutions, Inc.; Cushman, 115 F.3d at 226; Philbin, 101 F.3d at 970), The court in
Abdi v. Verizon, Civil Action No. 12-7943 (SRC) (D.N.J. Jan. 21, 2014) likewise noted that “the
FCRA creates a private right of action for statutory violations...A consumer may sue under 15
U.S.C. § 1681n for willful noncompliance with the FCRA's duties. Civil liability for negligent
noncompliance is available under 15 U.S.C. § 16810.” The Fifth Circuit in Jert v. Am. Home
Mortg. Servicing, Inc. 614 ed. Appx. 711 (Sth Cir. 2015) also argued that FCRA “creates a
private cause of action to enforce § 1681s-2(b): ‘Any person who is negligent in failing to
comply with any requirement imposed under this subchapter with respect to any consumer is
hable’ for actual damages and attorney's fees. Moreover, ‘[a]ny person who willfully fails to
comply with any requirement imposed under this subchapter with respect to any consumer is
hable to that consumer" for actual, statutory, and punitive damages and attorney's fees. §
168 1n(a).’”

As stated in the complaint, Plaintiff contacted the CRAs to initiate the dispute process in
July 2017, and VAW received notices of dispute from the CRAs later that month. VAW’s
responses, however, turned increasingly chaotic, self-contradictory, and unlawful. Therefore, the
defendants’ contention that no private cause of action is available is either a misapprehension of
the statute or a deliberate misreading of the complaint designed to make the complaint look like

it had somehow omitted allegations of malice or gross negligence. But the complaint is emphatic

8|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 9 of 27

that it is alleging gross negligence and even malice and as such avails itself of the right to private
action under 1681s-2(b), 1681n and 1681o.

The defendants cite Ngambo vy. Chase, No. 20-CV-2224 (NSR), 2020 WL 1940553
(S.D.N.Y. 2020) and Ritchie v. N. Leasing Sys., Inc., No. 12-CV-4992 (KBF), 2016 WL 1241531,
(S.D.N.Y. 2016) to say that "scope of requisite investigation is framed by the dispute and
information received from CRA". But to imply that a plaintiff may not allege unreasonableness
of an FCRA investigation unless she has specific knowledge of what the CRAs sent to the
furnisher of information is an overreach: in the instant case, the defendants frequently
communicated with Plaintiff when the FCRA investigation would have been taking place, and
the complaint alleges so much self-contradiction, inconsistency and downright grotesqueness of
the defendants’ communications that we can reasonably conclude the defendants' investigation in
late 2017 was utterly unreasonable, callously careless, and grossly negligent.

When more details of the defendants' investigation surface, we may as well discover
further that the defendants’ investigation was not only self-contradictory and incoherent but also
incommensurate with the information they received from the CRAs at the time, but the self-
contradiction and incoherence of the part of the FCRA investigation that Plaintiff caught a
glimpse of in 2017 is already overwhelming evidence of an unreasonable investigation. Although
“reasonableness” is always held to be a question of material fact, the chaos and self-contradiction
in the responses will undercut any potential defense that the defendant’s investigation was at all
“reasonable”. The court in Schaffhausen v. Bank of America, N.A. 393 F. Supp. 2d 853 (D. Minn.
2005), for example, notes that “Bank of America's convoluted and inconsistent responses to the
CRAs inquiries show that its investigation procedures were unreasonable... The

miscommunication and lack of follow through on this issue create at least a jury question as to

9|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 10 of 27

the reasonableness of BOA's procedures... The Court finds that this inconsistent response in the
face of numerous requests from Schaffhausen and inquiries from the CRAs gives rise to a
genuine issue of material fact with regard to BOA's willfulness in failing to comply with the

FCRA.”

iv. It Is Morally Perverse for Verizon to Argue Allegations of Damage Are Inadequate

The complaint alleges damages in terms of Plaintiff's lost time, lost credit opportunities
and emotional distress resulting from VAW and VNE’s FCRA violations. The case law is well
established that allegations of any one of these types of damages satisfy the FCRA’s pleading
standards.

In Alkan v. CitiMortgage, for example, the court denied the defendant's motion to dismiss
on the grounds that the plaintiff failed to adequately plead actual damages where the plaintiff
alleged that the defendant had “compromised [plaintiff's] access to credit by providing erroneous
information to Experian.” 336 F. Supp. 2d 1061, 1063 (N.D. Cal.2004):; see also King v. Bank of
Am., N.A. Case No.: C-12-04168 JCS (N_D. Cal. Oct. 1, 2012).

Emotional distress caused by willful and malicious violations of FCRA likewise entitles a
victim to compensatory damages: “plaintiff may be able to recover compensatory damages for
emotional distress under his federal claims (and his testimony alone could support this)...At a
minimum, Plaintiff's allegation of pain and suffering satisfies any requirement to plead actual
damages.” (Okocha v. HSBC Bank USA, N.A. 700 F. Supp. 2d 369 (S.D.N.Y. 2010); also, Drew
v.Lquifax Info. Servs., LLC, --- F.3d ----, 2012 WL 3186110, at *6 (9th Cir. Aug. 7, 2012),

Guimond v. Trans Union Credit Info. Co., 45 F.3d 1329, 1333 (9th Cir. 1995)).

10|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 11 of 27

The Verizon motion argues that Plaintiff lost his standing because the CRAs eventually
decided to delete the collection account from his credit report after he appealed anew to the
CRAs to take actions. This argument conveniently overlooks Plaintiff's allegation that nearly
five months had passed since the CRAs first sent notice to the defendants when the three CRAs
decided in November and December 2017 to strike off the debt collection account. The
complaint alleges that by the time the CRAs finally made their own findings Plaintiff had already
wasted countless hours trying to move the defendants’ incoherent, inert, and inept investigation
forward; delayed his mortgage application in order to avoid any adverse loan decision that may
further dent a credit score already badly damaged by the defendants’ reports; lost many
opportunities to secure a sales agreement and wasted hundreds of hours visiting open houses; and
incurred tens of thousands of dollars in rent for temporary accommodation. The defendants’
argument that Plaintiff lost the cause of action because Plaintiff and the third-parties took
remedial actions is just another attempt to trivialize the financial harm and emotional anguish the
plaintiff suffered in the intervening months. In making this argument, the defendants demonstrate
utter callousness and offer a fresh reminder of how irreverently they see and construe their
obligations under FCRA. Their belief that no claim can exist because their victim acted to
mitigate is frivolous and sickening.

As a matter of fact, in late 2017, Ms. Johnson, the Verizon representative, ridiculed as
futile Plaintiff's direct appeal to the CRAs to resolve the reporting dispute and threatened to
make the collection account reappear in Plaintiff’s credit reports. To carry out this threat, the
defendants delegated the collection account to new debt collection firms in the ensuing year in
order to make the debt resurface in Plaintiff's credit reports (before buying the debt back again to

use the buyback to fend off the impending lawsuit in 2019). Given that the defendants mocked

11|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 12 of 27

Plaintiff for taking these mitigation actions in 2017 and viciously punished and retaliated against
him for these actions in 2018, their newfound readiness to legally profit from Plaintiff's
mitigating actions, the very subject of their cruel mockery and unlawful retaliation, is as much

sociopathic sadism as bad lawyering.

v. Plaintiff Is Entitled to Emotional Distress Damages under FCRA — and FDCPA and
State Laws

The Verizon motion seeks to — furtively and timidly in footnote — discount Plaintiff's
emotional distress damages. The footnote references Okocha and Casella, but the Okocha
opinion came after a two-day trial and Casella after a motion for summary judgment, and neither
court considered the sufficiency of the proof of the plaintiff's emotional distress in a motion to
dismiss. And whereas the trial court in Case//a determined that no other person than the plaintiff
ever learned of the derogatory information, in this case Plaintiff had to share the information
with multiple individuals and non-parties during his fight with Verizon in 2016-2019. And it is
also inaccurate to say Plaintiff's emotional distress stemmed solely from “frustration with the
investigation process”: the complaint alleges that the mental anguish also derived from Plaintiff's
stress in his endeavors to secure housing because of his damaged credit. This twofold distortion
of the complaint’s allegations and the courts’ findings in Okocha and Casella deserves well to be
buried in a footnote.

In fact, when the debt collection resumed and returned in his credit reports in 2018 an
2019, so did his mental distress, loss of sleep, and the associated psychological and physiological
manifestations. The quick return of his distress may well be a result of the defendants’ repeated

and serial manipulation of his credit reports as a weapon of coercion, but it may also be the

12|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 13 of 27

function of the trauma that Plaintiff had endured from VAW’s merciless and demeaning debt
collection practices a decade earlier.
While his RICO claims may not enable him to recover for the emotional distress he

suffered in 2008-2009 on top of his claims for the financial losses he suffered back then (SAC {

57) for VAW’s fraudulent and abusive behavior in falsely creating a debt on his wireless account
and collecting on it, VAW (and VBN/VCI/VSL/VCR) cannot escape accountability under
federal and state laws for their role in causing Plaintiff fresh emotional pain in their illegal debt
collection and ancillary credit reporting activities in 2017-2019. Their conduct in repeatedly
packaging and repackaging a debt that their own vendors repeatedly bounced back to them, in
constantly re-reporting that debt to CRAs that had purged it before, and in disregarding the
hurdles of re-reporting a purged account by buying back from one vendor in order to hand it off
to yet another — all when their actions and threats contravened their own policies as well as
established industry practice as reported by FTC and when at least one defendant, VAW, actually
knew its previous debt collection of a fraudulent debt had caused Plaintiff a great deal of pain
and suffering that would have rendered him particularly vulnerable to the defendants’ blackmail-
style debt collection and also knew by late 2017 that Plaintiff was having difficulty securing a
loan, housing, and his own financial future because of the defendants’ behavior — must be
understood as one of intentional infliction of emotional distress and should incur liability as such.
Since all this conduct arose as part of these five Verizon defendants’ debt collection
effort, they must be also responsible under FDCPA and state laws for damages associated with
the emotional distress that Plaintiff suffered since 2017. Teng v. Metropolitan Retail Recovery
Ine., 851 F. Supp. 61, 68-69 (E.D.N.Y. 1994), noting that “The few courts that have addressed

the issue of emotional distress as a measure of damages in a FDCPA case, have determined that

13|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 14 of 27

such damages are recoverable...we believe that violations of the FDCPA, by their very nature,
(e.g., abusive, deceptive or unfair debt collection practices), are those kinds of actions which
may be expected to cause emotional distress and, therefore, the availability of damages for such
distress is of paramount importance”; see also Crossley v. Lieberman, 90 B.R. 682 (E.D.Pa.

1988), aff'd, 868 F.2d 566 (3d Cir. 1989).

vi. Motion Exaggerates FCRA’s Preemption of MGL Ch.93 and 93A and GBL 349
Claims

The complaint enumerates 1) MGL Ch.93 Section 54A claims against VAW and VNE
that overlap somewhat with the FCRA claims against these two defendants (SAC 4/95, 6, 19, 63);
2) MGL Ch.93A claims against VNE for its fraudulent billing practice in 2015 and fraudulent
customer service representations in 2016 (SAC 44/6, 7, 33, 64); and 3) GBL 349 claims against
VNE, VAW, VCI, VSL, VBN, and VCR for a series of deceptive and coercive debt collection
actions that overlap to some degrees with the FDCPA and RICO claims against these defendants
(SAC 4/33, 64). The Verizon motion wrongly conflates these claims and falsely argues that
FCRA preempts these state law claims.

As a preliminary matter, the GBL 349 claims against VNE, VAW, VCI, VSL, VBN, and
VCR concern their debt collection conduct that does not fall under FCRA’s ambit. The
complaint does not even allege that VCI, VSL, VBN, and VCR were furnishing Plaintiff's
information to the CRAs, and so these four defendants cannot be shielded by FCRA preemption.
Belfon v. Credit Check Total Consumerinfo.com, Inc., 2:18-cv-00408 (ADS)(SIL), at *8
(E.D.N.Y. Oct. 1, 2018) (“preemption provisions only apply to those organizations that are

subject to the FCRA, as furnishers, CRAs or users. While the Defendant contends that it does not

14|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 15 of 27

fit under any FCRA-regulated organization, it cannot look to the FCRA for protection against
state law causes of action.”)

By the same token, the MGL Ch.93A claims against VNE for its handling of the 2015
phone service account cannot be preempted by FCRA because they arose before VAW reported
the account as in default and in collection to the CRAs. The MGL Ch.93A claims against VNE
are distinct in time and in subject matter from the FCRA claims against VNE and VAW and
cannot be preempted.

The case law is less clear-cut regarding FCRA’s preemption of MGL Ch.93 Section 544A
claims. § 1681t(b)(1)(F) explicitly states that the preemption “shall not apply...with respect to
section 54A(a) of chapter 93 of the Massachusetts Annotated Laws”. Still, the defendants argue
that the federal legislation does not extend the exception to section 54A(g), which allows a
private cause of action by promulgating that “[a] person who furnishes information to a
consumer reporting agency shall be liable for failure to comply with the provisions of this
section, unless the person so furnishing the information establishes by a preponderance of the
evidence that, at the time of the failure to comply with this section, such person maintained
reasonable procedures to comply with such provisions”. In this the defendants rely on the ruling
in Kuppserstein v. Bank of America, N.A., Case No. 14-13766-GAO, 2015 WL 4601704 (D.Mass.
2015).

However, in the absence of a ruling from a higher court, the lower courts have not been
consistent in ruling this way and in their legal analyses of this particular issue. Plaintiff does not
presume to divine which way this Court may come down on this question of law, but it is

intellectually dishonest for the defendants to not reference the opposite conclusion reached in

15|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 16 of 27

Catanzaro vy. Experian Information Solutions, Inc. 671 F. Supp. 2d 256 (D. Mass. 2009), one that
is dutifully acknowledged by the Kuppserstein opinion that the defendants happen to lean on.

The Catanzaro court aptly summarized the conceptual eccentricity behind a legislative
plan that might allow section 54A(a) to stand but preclude any way to impose liability (“The
logical disparity between the decision of Congress to exempt from preemption the provision of §
54A creating a duty but not the corresponding provision creating liability has puzzled both
judges and commentators”) and found a similar sentiment in the opinion of /s/am v. Option One
Mortgage Corp., 432 F.Supp.2d 181, 187 (D.Mass. 2004). The Catanzaro court thus concluded
that “[a]bsent any indication that the Massachusetts Attorney General or any other state official
possesses the requisite authority to enforce § 54A, the Court declines to foreclose the possibility
of private enforcement of the statute.”

In addition, the Catanzaro court meticulously tracked the semantic distinctions in the
language of section 54A(g) and of § 1681t(b)(1) before concluding that section 54A(g) is neither
excepted by § 1681t(b)(1)(F) nor — more importantly — preempted by FCRA at all. It observed
that “§ 1681t(b)(1)(F) preempts only those state laws that constitute ‘requirements’ or
‘prohibitions.’ Section 54A(g) of the Massachusetts statute is not a ‘requirement’ or a
‘prohibition,’ but simply a mechanism allowing private litigants to enforce a state standard for
credit reporting that Congress deliberately chose not to preempt. Moreover, because § 54A(g)
does not directly regulate the conduct of credit reporting agencies and information furnishers, it
does not conflict with the FCRA's goal of creating a uniform national credit reporting standard.

Thus, the Court finds that the plaintiff's claim under § 54A(a) is not preempted by the FCRA.”

16|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 17 of 27

In short, there is no clear-cut case law that lets FCRA preempt the MGL Ch.93 claim,
whereas we have unequivocal statutory language and authorities that FCRA cannot preempt

Plaintiffs MGL Ch.93A and GBL 349 claims.

Vii. Motion Is Duplicitous on Non-VNL Defendants’ Debt Collector Status
The complaint alleges that VAW, VSL, VBN, VCI, and VCR incurred liabilities under
FDCPA for their roles in collecting on the account that VNE presumably created in 2015. It
alleges that the first four defendants contracted a debt collection agency firm to collect on that

account (SAC 4/3) and that the fifth, VCR, jumped into the fray in 2019 to make false and illegal
threats in trying to coerce Plaintiff into settling the debt with other defendants (SAC {[{/28, 30,

41). To the extent that these five defendants did not originate the 2015 account, they are debt
collectors by statutory definition.

FDCPA opens with a straightforward definition of debt collectors: “any person ... in any
business the principal purpose of which is the collection of any debts, or who regularly collects
or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or due
another...” 15 U.S.C. § 1692a(6); italics added. Insomuch as VCI/VSL/VAW/VBN/VCR are not
alleged to be not responsible for the creation of the 2015 phone service account (which the
defendants presently blame solely on VNE) and yet alleged to have sold, bought and collected
the debt stemming from the 2015 account, they must be considered debt collectors in the plain
meaning of § 1692a(6).

The Verizon motion nonetheless makes a bizarre attempt to redefine FDCPA’s meaning
of debt collector by arguing that these non-VNE defendants could not have been debt collectors

because they “hired” third-party debt collectors (i.e. McCarthy, Enhanced Recovery Company,

17|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 18 of 27

and Collecto Inc.) But these five defendants’ FDCPA liabilities attached as soon as they
interjected themselves into the collection of a debt that they did not create. FDCPA offers no
pardon for illegal debt collection conduct just because the defendants subsequently handed over
the debt to yet another debt collector.

Notably, federal courts and agencies recognize that reporting a debt is debt collecting
activity, too. The court in Brooks v. Midland Credit Mgmt., Inc. (D. Md. Mar. 13, 2013) chose to
rely “on a December 23, 1997, letter from Federal Trade Commission Attorney John F. LeFevre
to Robert G. Cass stating that reporting a debt toa CRA constitutes a collection activity under §
1692g(b).” Since VAW has now been identified as the party reporting the disputed debt resulting
from the 2015 account, VAW’s fraudulent and malicious credit reporting, a crucial component in
the overarching debt collection enterprise, must be punished under FCRA as well as FOCPA and

RICO statutes.

vit. Motion Poorly Understood Civil RICO’s Pleading Standards
The motion to dismiss treats the legal questions surrounding the RICO elements with
surprising resignedness. The motion lists seven elements in the pleading standard for a RICO
scheme but contests only perfunctorily and indifferently that the complaint does not allege the
enterprise and pattern elements of a RICO claim.
The defendants rely heavily on /‘oster v. 2001 Real Estate, No. 14 CIV. 9434 (RWS),
2015 WL 7587360 (S.D.N.Y. 2015) to argue that the complaint does not say enough about the

“hierarchy, organization, and activities” of the Verizon debt collection enterprise. The motion’s

18|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 19 of 27

reliance on /“os/er, with readily distinguishable facts, is woefully misguided.’ Boyle v. United
States 556 U.S. 938, 946 (2009) held that RICO enterprise “need not have a hierarchical
structure or a chain of command” and “the term ‘structure’ simply means the way in which parts
are arranged or put together to form a whole and the interrelation or arrangement of parts in a
complex entity.”

Courts in this circuit have been consistently deferential to Boy/e and earlier Supreme
Court rulings in RICO cases. The court in Bd. of Managers of Trump Tower at City Cir. Condo.
v. Palazzolo, 346 F. Supp. 3d 432, 453 (S.D.N.Y. 2018) held, for example, that the structural
features of a RICO enterprise are “[1] a purpose, [2] relationships among those associated with
the enterprise, and [3] longevity sufficient to permit these associates to pursue the enterprise's
purpose.” And in Duval v. Albano, 16 Civ. 7810 (KPF), at *24-25 (S.D.N.Y. July 18, 2017) the
court ruled that the plaintiff sufficiently alleged a RICO enterprise by describing one defendant
as “the face of all negotiations and day-to-day operations in connection with the MCC
Transaction” and a second defendant "as the original agent for service of process” and owner of
“the property listed as the address for service of process on WSOG” and concluded that “these
allegations suffice to plead one, if not several, RICO enterprises.”

In the instant case, the complaint has detailed specific and differentiated roles each
defendant played in the debt collection racket: 1) VNE and VAW generated residential and

wireless accounts, respectively (SAC {§ 1, 2, 39, 40, 41); 2) VAW/VSL/VCI/VBN handled debt

collection and recruited and delegated debt-collection vendors (SAC {[{| 3, 22, 23, 46, 47; 3)

 

' The Verizon motion is so reliant on Foster as to say that Foster was a “finding that allegations
that the “Verizon’ entities conspired together to defraud Plaintiff, still “fall short of alleging’ that
the conspirators formed and organized a separate entity.” But /‘os/er most certainly did not find
the allegations against Verizon fall short. In fact, /‘os/er did not make any findings one way or
another about either Verizon or this Plaintiff. It appears the defendants’ self-serving embrace of
Foster finally got us a wild and licentious citation.

19|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 20 of 27

VAW reported the collection accounts to gain crucial leverage over the debtors (SAC {/{| 5, 30,
39); 4) VNE, VCI, and VAW continuously tried to foil investigations by state governments and

public regulators into their debt collection practices (SAC {Jf 36, 44, 45, 46, 47, 50); and 5) VCR

tried to illegally pressuring Plaintiff to settle the debt (SAC {fj 28, 30, 33). An outsider’s

knowledge of the corporate structure and ties of the Verizon defendants would not go much
further than publicly available information about their shared directorship and locations, but the
complaint points to the defendants’ common purpose of illegal debt collection and alleges
enough relationships among these defendants and enough connections and complementarities in
their actions to suffice the allegation of enterprise.

At the end of the “enterprise” section of the motion, the defendants also parenthetically
cite /‘osier to say “RICO claim must allege facts demonstrating actual control or management on
the part of each defendant”. But it is again a misreading of case law and statutory language to say
that the complaint ought to somehow allege that each defendant exercised control or
management of the entire enterprise. In Reves v. Ernst Young, 507 U.S. 170, 185, 113 S.Ct. 1163,
122 L.Ed.2d 525 (1993), the Supreme Court took a close look at the verbiage and concluded that
"the word ‘participate’ makes clear that RICO liability is not limited to those with primary
responsibility". See also De I‘alco v. Bernas, 244 F.3d 286, 309 (2d Cir. 2001). Thus, each
defendant need only "have some part in directing the affairs of the alleged unit". Aerowest
GMBH vy. lreitag, CV 15-2894, at *6 (E.D.N.Y. June 28, 2016).

The complaint alleges that VNE was responsible for creating unauthorized landline
accounts or charges and VAW for unauthorized wireless accounts or charges. It is reasonable to
infer that they exercised some control over either landline or wireless services. The complaint

alleges that VAW/VSL/VCI/VBN contracted out the debt collection to vendors, and this

20| Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 21 of 27

contracting, too, should indicate these defendants’ control of this particular scheme or unit of the
RICO enterprise. The complaint then alleges that VAW was in charge of reporting the debt to the
CRAs. It then alleges VNE and VAW were running a regulator-relations unit to thwart
governmental regulation and investigation of the RICO enterprise. The complaint need not allege
that any one defendant had some commercial or operational primacy over the other defendants or
that any one defendant was responsible for the inception of the enterprise and was the chief
financial beneficiary of its racketeering activities, for that is not what is required of an allegation
of RICO participation under Reves.

The other pillar of the defendants’ attack on the complaint’s RICO claims is their
assertion that the complaint does not allege a RICO pattern, although that section easily betrays
the defendants’ confusion about the semantics of RICO case law because the section deals not
with the question of pattern but with the allegations of RICO predicate acts. But we will happily
address both the predicate act element and the pattern element here.

To begin with, the amended complaint paints a very detailed picture of the commission of
each fraud, each defendant’s role in each fraudulent scheme, and how the many schemes came
together to serve a common goal. The complaint lists the names of defendant agents or

employees involved in each fraudulent act (SAC 4 3, 14, 17, 28, 45, 46, 47, 50) gives the time
of each act (SAC {[§ 3, 17, 22, 28, 39, 40, 44, 45, 46, 47, 49, 50) highlights the deceitful elements
in question in each email/fax/letter (SAC Jj 22, 28, 29, 44, 45, 46, 47, 49, 50) and explains the
fraud behind each deceit (SAC {ff 23, 24, 25, 30, 31, 39, 40, 44, 45, 46, 47, 49, 50, 51). By all

means the complaint meets the heightened pleading standard for the fraudulent acts on which the

RICO claims are predicated.

21|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 22 of 27

In addition to sufficient pleadings of the mail and wire fraud that predicate the RICO
claims, allegations of a RICO pattern require the showing of relatedness and continuity as
established in H../. Jne. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989), which held that the
predicate acts must be “related” and they must “amount to or pose a threat of continued criminal
activity.”

Regarding RICO pattern, the complaint makes a compelling showing of the relatedness
of the Verizon defendants’ fraudulent acts. “Predicate acts are horizontally related when they
‘have the same or similar purposes, results, participants, victims, or methods of commission, or
otherwise are interrelated by distinguishing characteristics and are not isolated events.’” Reich vy.
Lopez, 858 F.3d at 61 (quoting H./., 492 U.S. at 240). VNE or VAW’s generation of
unauthorized accounts or charges and eventually the illegal debt, VAW/VSL/VCI/VBN’s
deployment of debt collection agencies, VAW’s credit reporting, and the operation of deceit
against state and local governments run by VCI, VAW, and VNE’s regulator-relations unit were
all horizontally related, built upon each other, and targeted the same victims.

The complaint makes a similarly compelling showing of the continuity of the defendants’
criminal acts. “[C]ontinuity can be closed-ended or open-ended.” Reich, 858 F.3d at 60. In this
circuit, closed-ended continuity “generally requires that the crimes extend over at least two
years.” Reich, 858 F.3d at 60 (citing Spool v. World Child, 520 F.3d at 184 ("Although we have
not viewed two years as a bright-line requirement, it will be rare that conduct persisting for a
shorter period of time establishes closed-ended continuity[.|")) The complaint alleges that

VAW’s racketeering activities dated back to at least 2008 (SAC 4/44) and persisted since then;
that VAW’s racketeering activities started no later than 2015 (SAC §/3) and has ensnared other

Massachusetts customers since then (SAC §/40); and that VCI/VBN/VSL’s debt collection role

22|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 23 of 27

started no later than early 2016 (SAC 43) and continued in different states in 2020 (SAC 439).
And VCR’s apparent job as the other Verizon defendants’ troubleshooter and enforcer in the
most contentious debt collection cases is reason enough to believe that its role is also ongoing
and a continuing threat. In other words, the defendants’ generation of false charges and debt,
attempts to collect on the illegal debt, and operation of deceit against government regulators and
investigators have existed for many years and also continued into 2020, so we have enough
reason to believe that the Verizon racket shows both as a “closed-ended” continuity and an
“open-ended” pattern by the definition of H../. Inc. (see also Delalco, 244 F.3d; Cofacredit, 187

F.3d; GICC Capital Corp., 67 F.3d.)

ro Motion Mischaracterizes the Remaining MGI. Ch.93 and 93A Claims and Court’s
Subject Matter Jurisdiction Thereof

Apart from the factual question of how VNE set up telecommunication service in
Plaintiff's name, the complaint alleges that VNE unfairly accrued balance on the phone service
without properly billing Plaintiff, which would have alerted him to the existence of the
residential account in 2015. When the balance went unpaid and the defendants turned the service
into a collection account that they then handed off to a collection agency, it was this collection
agency that notified Plaintiff in 2016 and advised him to get in touch with the defendants. In not
promptly billing Plaintiff, the defendants may have boosted its nominal revenue in 2015, but this
billing practice was unfair and violated the consumer protection clause in MGL Chap.93A.

The complaint further alleges that when Plaintiff got in touch with VNE in 2016, VNE
falsely and deceptively misrepresented to Plaintiff that an investigation would be carried out into

the phone service and also that the collection account deriving from the phone service would be

23|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 24 of 27

closed. None of these steps happened. In making these false and deceptive representations to
Plaintiff, VNE may have temporarily placated an angry customer, but it again violated the
consumer protection clause in MGL Chap.93A.

Both VNE’s billing practice in 2015 and its lying act in 2016 is governed by Chap.93A,
and the complaint calls for a trial about “the legitimacy and legality of the original debt” by
standards established by the state’s unfair commercial practice and consumer protection law.

The defendants’ motion, by contrast, presumes that Plaintiffs claims under MGL Ch.
93A, Section 2 are “premised upon violations of state law obligations imposed upon a furnisher’s
duties otherwise governed by 15 U.S.C. §§ 1681s-2(a) or (b)” and asks to preempt these claims
by conflating them with his FCRA claims. But both the unfair billing practice on the telephone
account and the negligent misrepresentation about the collection account occurred before any
bad credit information was reported to the CRAs.

Remarkably, the defendants tried this feeble attempt at conflating FCRA claims and state
consumer protection law claims before. In Becker v. Verizon Pa., Inc., Case No. 3:16-cv-170
(W.D. Pa. Jun. 2, 2017), the defendant, apparently a Pennsylvania affiliate of the current
defendants, similarly wanted to subsume a plaintiff's state law claim under her FCRA claim,
prompting that court to rebuke the defendant that the consumer protection claim stemmed from
allegations that “relate to Verizon's debt-collection activities—and not to its conduct in
furnishing information to a CRA. Thus, this claim is not preempted by § 1681t(b)(1)(F).”

In the instant case, the complaint alleges facts about VNE’s unfair billing practice and
false statements made to a consumer that preceded the whole fiasco about the defendants’
subsequent transactions with debt collection firms and reports to the CRAs. The consumer

protection claims are therefore distinct from the FCRA and FDCPA claims and are not

24|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 25 of 27

preempted by the federal claims. The defendants’ past experience in federal courts with this
repeatedly tried and bankrupt tactic of conflation again suggests their intellectual dishonesty and
bad faith in peddling this weakly argument in yet another courtroom.

Separately, we must note that the defendants’ argument that the Court does not have
subject matter jurisdiction over Massachusetts state law claims because Plaintiff suffered
financial harm only when he bought his apartment in New York is both factually reductive and
legally perverse. It is factually reductive because even before bad credit was reported, VNE
already violated consumer protection law in MGL Chap.93A against deceptive and unfair
business practice through its unfair billing practice on the putative VNE account in 2015 and
later through tts 2016 deceptive and negligent misrepresentations to Plaintiff about what it would
do about the phone service account and the derivative collection account. Since Plaintiff did not
discover that the collection account still existed and had been reported to the CRAs until he was
shopping for a new home, it is also cynical and perverse for the defendants to insist that they
escape legal consequences of their wrong-doing just because their deception did not allow
Plaintiff to discover his injury until after Plaintiff moved to New York.

Both the letter of the statute and the case law in Massachusetts are abundantly clear that it
is the defendant’s obligation to prove that a matter does not touch on Massachusetts. The court in
Burnham v. Mark IV Homes, Inc. 441 N.E.2d 1027 (Mass. 1982) quoted MGL Chap. 93A, § 3 (2)
that “the burden of proving exemption from the provisions of this chapter shall be upon the
person claiming the exemption” and held that “[i]n order to prove its entitlement to the
exemption from liability contained in § 3 (1) (b), a defendant in ac. 93A claim must prove...that
the ‘transactions and actions’ complained of did not occur ‘primarily and substantially within the

commonwealth.’”

25|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 26 of 27

And as a general rule this is a fact intensive inquiry completely inappropriate for a
motion to dismiss. The high court in Massachusetts rightly noted in Kuwaiti Computer v. Digital
L-quip 438 Mass. 459 (Mass. 2003) that “[a}Jny determination [of “whether the ‘actions and
transactions occurred primarily and substantially within the commonwealth’ | necessarily will be
fact intensive and unique to each case.” The court in Smariling, Inc. v. Skawa Innovation Lid.
358 F. Supp. 3d 124 (D. Mass. 2019) also observed that “The Massachusetts Supreme Judicial
Court has cautioned that evaluating whether the conduct at issue occurred primarily and
substantially within the Commonwealth ‘is not a determination that can be reduced to any
precise formula,’ and the court has explicitly ‘declined to create a list of factors to be used in
determining whether conduct alleged to be actionable under [Chapter 93A] occurred primarily
and substantially within the Commonwealth.’ Kewaiti Danish, 781 N.E.2d at 798. Rather,
‘[s]ignificant factors that can be identified for one case may be nonexistent in another,’ and the
‘determination necessarily will be fact intensive and unique to each case.’”

In any event, the Verizon defendants’ notion that the location of the injury (New York)
exempts them from the state law of Massachusetts was explicitly rebutted in Kuwaili Computer:
“The Appeals Court, like the Federal courts, places little weight on the ‘place of injury’ factor,
and rejects it as the determinative factor. See Goldstein Oil Co. v. C.K. Smith Co., supra at 249 n.
7; Clinton Hosp. Ass'n v. Corson Group, Inc., supra at 1266.”

In the current case, all factors heavily incline towards Massachusetts. The billing fraud
took place entirely within Massachusetts in the first place. The complaint alleges that VNE
engaged in unfair billing practice in 2015 and negligently misrepresented to Plaintiff in 2016
about what would become of the phone service in question and the collection account that

derived from it. These VNE actions took place wholly within the Commonwealth of

26|Page
Case 1:19-cv-09506-JMF-RWL Document 154 Filed 03/05/21 Page 27 of 27

Massachusetts. Yet, even after promising Plaintiff otherwise, the defendants did not cancel the
collection account. They also did not open an investigation or request further input from Plaintiff.
Kept in the dark, Plaintiff came to rely on the defendants’ negligent misrepresentation for a long
time afterwards. This reliance caused Plaintiff to 1) miss earlier opportunity to rebuild
creditworthiness, 2) not act more vigorously to look out for and prevent information about the
disputed collection account from being provided to the CRAs and other third-parties, and 3)
endure continuous and rude invasion of his privacy. The harm was already done by the end of
2016, albeit undiscovered, and New York is merely where Plaintiff realized his losses and
discovered the defendants’ past wrong-doing. In truth, it would be unreasonable to expect
Plaintiff to discover the injury in face of both affirmative lying and passive silence from the
defendants in 2016-2017. In breaking a law and covering up the act in one fell swoop, the
defendants ought not to be able to perversely benefit from the argument that Plaintiff is not
entitled to Massachusetts’s statutory consumer protection simply because the defendants caused
Plaintiff to become unaware of the defendants’ wrongful actions and of the scope of the injury

until after he moved to New York and started to shop for a new home.

For the foregoing reasons, Plaintiff respectfully asks that the Verizon defendants’ motion

to dismiss be denied.

poet) "4

HZ Wang

27|Page
